Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
The drawings are objected to because they are blurry and unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. For example, FIG. 2 is identical to FIG. 2 of EP 2908155.  If there is some supposed distinction, the applicant should indicate such.
FIGs. 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  FIGs. 3 and 4 are substantially identical to FIGs 3 and 4 of EP 2908155 for illustrating the calculation of the intercorrelation matrix.
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The objection to the drawings will not be held in abeyance. FIG. 5 is identical to FIG. 1 of patent 8,675,713.
FIGs. 6a/6b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, since they appear only to show conventional autocorrelation functions, similar to those shown in FIG. 9 of EP 2908155.
See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
It is difficult to ascertain from the applicant’s drawings what is the supposed invention due to the numerous figures depicting known subject matter, i.e. prior art.  Applicant is required to show what the applicant considers as the invention as well as show it in a clear manner. At best, FIG. 1, which is substantially identical to FIG. 1 of EP2908155, differs only in the addition of blocks 44 and 53, which do not clearly identify what they are or in what manner they supposedly show the claimed subject matter and, in particular, how they would distinguish the subject matter over the prior art. If blocks 44 and 53 are somehow related to the subject matter considered to represent inventive information, then they are required to indicate in a clearer manner than simply by “black boxes.” However, claim 1 includes the step of determination of the number of local maxima of the modulus or the modulus squared of the “mean theoretical self-correlation function;” the “mean theoretical self-correlation function” is defined in the claim as that which undergoes the process of the linear anti-interference filter over a defined integration period and thus appears to correspond to the signal SSTAP(k) after undergoing the processing in the FIRs (i.e. the anti-interference filter), which is not included in the signal processing steps associated with blocks 44 and 53.  The claims describe a “nominal theoretical self-correlation function (A0)” and a “mean theoretical self-correlation function (A)” but such indications are not clearly denoted in the drawings. Thus, the drawings fail to clearly show the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).
Claim 1 sets forth “recovery of a nominal theoretical self-correlation function.”  It is unclear what the language “recovery” encompasses.  It is unclear whether this represents something that is determined and stored previously and then recovered from a memory or if this represents some set of steps. Notwithstanding, it is unclear what the metes and bounds of the language encompasses since it is only described by a negative limitation of “not processed by the linear anti-interference filter.”  Moreover, it is unclear where this is shown in the drawings.  Claim 1 also sets forth “a step of determination of a mean theoretical self-correlation function.” It is unclear what the metes and bounds of the language encompasses.
In claim 2, it is unclear what is meant by “determination of a mean anti-interference filter over the integration period.” Does this actually refer to determining a filter or an output of a filter?
In claim 4, the language “the deviation” and “the maximum signal-to-noise ratio” lack a proper antecedent basis. The “maximum signal-to-noise ratio” is not clearly and distinctly set forth in the claim as to where this comes from nor what its basis is since nothing in the claims indicates its source or how it was determined. Finally, the term “a lock threshold” is indefinite 
In claim 5, the language “defined by the formula Math40” lacks clarity since is it not clear what the scope of “Math40” encompasses. Additionally, it is indefinite due to the lack of clarity of the various terms, see, for example, claim 4.
In claim 8, it is unclear what the “measured self-correlation function (Ames)” is or comes from. As such, the language is indefinite and fails to clearly and distinctly set forth the subject matter.
In claim 9, the language “defined according to the formula Math41” lacks clarity since is it not clear what the scope of “Math41” encompasses.
Claim 10 sets forth “a third phase of searching for the main local maximum.” However, it is unclear since it is dependent on claim 1 which only sets forth a single phase (“a first phase of detection of a risk of false lock-on”); thus, the claim is indefinite since it is unclear whether a second step is missing since the conventional understanding of “third” would suggest a progression of steps.  Additionally, the language “the main local maximum” lacks a proper antecedent basis. Furthermore, “the probability calculation” is indefinite since it lacks a proper antecedent basis and it is unclear what this represents or encompasses. It is unclear what is meant by a “probability between” two functions is supposed to represent.
In claim 11, the language “defined according to the formula Math42” lacks clarity since is it not clear what the scope of “Math42” encompasses.
In claim 12, it is unclear what the language “a first function” encompasses since it appears to represent some form of structure that is “capable of implementing a phase of 
Claims 13 and 14 are likewise indefinite due to the lack of clarity with regards to the “second function” and “third function.”
Claims 12-14 are directed to a “receiver of a satellite positioning system” but further is dependent upon the method of claim 1.   Due to the mixture of apparatus and method steps, it is unclear which statutory category of invention claims 12-14 are supposed to be directed to.
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112(d)), or in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the GNSS device is infringed merely by the existence of another being designed to perform the method.  But to infringe the method, a person/apparatus must actually carry out the steps.  Thus, the dependent claims may be infringed by a device sitting on a shelf unplugged.  However, this would not infringe the method and therefore, it fails the test and is improper. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2 and 3 set forth the determination of a “mean anti-interference filter over the integration period” prior to the determination of the mean theoretical self-correlation function.  However, the specification is limited to the following statements (which are merely duplicative of the claim language) thereof:
“the method comprises a step of determination of a mean anti-interference filter over the integration period, prior to the step of determination of the mean theoretical self-correlation function, said mean theoretical self-correlation function being determined from the nominal theoretical self-correlation function and from said mean anti-interference filter;” and, 

“the mean anti-interference filter over the integration period is determined from the different values of the coefficients of the anti-interference filter calculated over said integration period.”
However, the first statement merely states that a mean theoretical self-correlation function is “being determined from the nominal theoretical self-correlation function and from said mean anti-interference filter” but lacks any description of the determination of the “mean anti-interference filter.” The second statement “is determined from the different values of the coefficients of the anti-interference filter” fails to sufficiently enable the claimed subject matter mean anti-interference filter over the integration period”.  The applicant’s specification fails to provide any examples of the manner in which such is accomplished.  After consideration of the Wands factors, it is deemed that the claimed subject matter is insufficiently enabled and that one of ordinary skill in the art would require undue experimentation to determine a “mean anti-interference filter over the integration period”.
Due to the lack of clarity and enablement of the claims as presented, a clear understanding of the scope of such is not possible. Thus, a rejection over prior art is not applicable at this time.  However, in drafting any response, the applicant should keep in mind the following prior art that appears to be directed to similar subject matter directed to the detection and mitigation of interference in a satellite positioning receiver.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Magiera et al (EP 3,428,688) disclose a system and method for detection and mitigation of spoofing (interference) including an antenna array AA comprising antennas A1-AM, coupled to pre-processing block PP for respective filtering, amplifying and down-conversion. The pre-processing outputs are subsequently applied to a spatial filtering block SF controlled by weights W1-WM. The pre-processing outputs are further output to a signal acquisition block. The signal acquisition block is connected with a threshold setting block TS to set thresholds d for detecting whether or not interference is present. The pre-processing outputs are further coupled to a phase P1, S P2 . . . S Pm from the preprocessing block PP by multiplying in multiplier blocks M 1, M 2, . . . M m with weight signals w 1, w 2 . . . w m passed from the weight determination block WD, and then are summed in a combiner block C. The output signal is subsequently passed to the input of a GPS receiver GR.
Monnerat (8,018,988) discloses a method of validating the detection of a correlation peak between a signal transmitted by a plurality of navigation satellites and received by an RNSS satellite radio navigation receiver, said signal corresponding to a sum of signals each sent by a 
Grobert (20170227650) discloses a system and method for mitigating spoofer/interference signals in a GPS receiver including an antenna array CRPA, a spoofer tracking and nulling channel and a GPS tracking channel.  Potentially spoofed GPS signal received via an antenna coupled to a GPS receiver can be identified. The potentially spoofed GPS signal can be applied to a spoofer signal nulling loop to generate a set of spoofer nulling weights. The set of spoofer nulling weights can produce a direction vector associated with the potentially spoofed GPS signal. The direction vector can be compared to a beamsteering vector. The potentially spoofed GPS signal can be determined as being a spoofer GPS signal when a misalignment between the direction vector and the beamsteering vector is above a defined threshold. The spoofer GPS signal can be converted to a spoofer mitigation signal that is applied to satellite track channels of the GPS receiver. The spoofer mitigation signal can produce a spatial null in a direction of the spoofer GPS signal. The deviation in the direction vector and  beamsteering vector provides an indication of a probability of a false lock-on.
Dafesh et al (9,654,158) disclose the conventionality of comparing a measurement value to an average measurement value and taking a modulus of the amplitude residual for comparison 
Martin et al (EP2,908,155) substantially disclose the claimed subject matter wherein the instant specification describes much of the disclosure therein. Particularly, Martin et al are directed to detection and mitigation of a jamming signal in a GNSS receiver receiving satellites signals and includes: reception means in the form of an antenna array 2 and conventional front end elements, i.e. the pre-treatment module 3; processing means 4; and GNSS receiver channels 5.  The processing means 4 includes a linear anti-interference filter as part of the STAP processing which receives weights from a weighting means 14 responsive to intercorrelation matrix Rxx determined in inter-correlation block 13 (which appears to meet the language directed to a nominal theoretical self-correlation function). The processing means further recovers information using the correlation between signal samples resulting from the reception, at L distinct moments, at said M entry points, of said signal, then determination of weighting coefficients as a function of said determined correlation, M and L being integers positive, and at least one of M and L being strictly greater than 1. Once the anti-jamming treatment has been carried out, the GNSS receiver channels demodulates, in a PLL (Phase Lock Loop) loop, the carrier of the signal received using a carrier generated locally by a controlled oscillator, and a demodulation of the spreading code of the received signal, in a DLL loop (Delay Lock Loop), using pseudorandom bit sequences generated locally by a generator, in order to despread the received signals. A conventional GNSS receiver is capable of detecting a local maximum of the correlation values. It is noted that the penultimate statement of claim 1 represents a conditional step;  In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the 
Martin et al (8,675,713) identically shows the claimed GNSS receiver channel, see FIG. 1.
Martin et al (8,655,298) identically shows the claimed determined intercorrelation matrix.
Rowitch (7,127,011) discloses a method of and system for detecting whether a peak of a correlation function derived from a received signal is due to a jammer. Two methods are exemplified. In one embodiment, the total number of peaks is compared to a threshold number of peaks, and the peak is identified as being due to a jammer if the total number of peaks equals or exceeds a threshold number of peaks. In a second embodiment, the peak energy in relation to a noise estimate for the localized portion of the correlation function is compared to a jammer threshold. The peak is identified as being due to a jammer if the peak energy in relation to the noise estimate is less than or equal to the jammer threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646